Name: Council Regulation (EU) 2019/1333 of 25 June 2019 on the allocation of fishing opportunities under the Protocol on the implementation of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: nan

 8.8.2019 EN Official Journal of the European Union L 208/42 COUNCIL REGULATION (EU) 2019/1333 of 25 June 2019 on the allocation of fishing opportunities under the Protocol on the implementation of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Council Decision (EU) 2019/1332 (1), the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia (the Partnership Agreement) and the Protocol on the implementation of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia (the Protocol) were signed on 31 July 2019. (2) The Partnership Agreement repeals the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia (2), which entered into force on 2 June 1987. (3) The Protocol covers a period of six years as from the date of its application. (4) The fishing opportunities provided for in the Protocol should be allocated among the Member States for the duration of application of the Protocol. (5) The Protocol will apply on a provisional basis as from the signature thereof in order to ensure an expeditious start to fishing activities by Union vessels. This Regulation should therefore apply from the same date, HAS ADOPTED THIS REGULATION: Article 1 The fishing opportunities established under the Protocol on the implementation of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia shall be allocated among the Member States as follows: (a) tuna seiners: Spain 16 vessels France 12 vessels (b) pole-and-line vessels: Spain 8 vessels France 2 vessel (c) deep-water demersal trawlers: Member State maximum number of deep-water demersal trawlers active at any given moment Number of quarterly fishing authorisations per year (3) Tonnes of target species as defined in Appendix 2b to the Annex to the Protocol Spain 3 10 625 Greece 2 (in two different quarters) 125 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 July 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2019. For the Council The President A. ANTON (1) Council Decision (EU) 2019/1332 of 25 June 2019 on the signing, on behalf of the Union, and provisional application of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of The Gambia and of the Protocol on the implementation of that Partnership Agreement (see page 1 of this Official Journal). (2) OJ L 146, 6.6.1987, p. 3. (3) The concerned Member States shall cooperate with the Commission in order to coordinate the utilisation of quarterly fishing authorisations.